 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MURAD CLARK,                                  Case No. CV 20-10768 CAS (PVC)
12                       Plaintiff,
                                                   ORDER ACCEPTING FINDINGS,
13         v.                                      CONCLUSIONS AND
                                                   RECOMMENDATIONS OF UNITED
14   CITY OF LOS ANGELES, et al.,                  STATES MAGISTRATE JUDGE
15                       Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s “Stipulation of
18   Plaintiff Filing First Amended Complaint,” construed as a Motion for Leave to File a First
19   Amended Complaint, the proposed First Amended Complaint attached to the Motion, all
20   the records and files herein, the Report and Recommendation of the United States
21   Magistrate Judge, and Plaintiff’s Objections. After having made a de novo determination
22   of the portions of the Report and Recommendation to which Objections were directed, the
23   Court concurs with and accepts the findings and conclusions of the Magistrate Judge.
24         Plaintiff’s request for a hearing on the Motion is DENIED. The amendments in the
25   proposed First Amended Complaint speak for themselves and do not require further
26   elucidation. C.D. Cal. L.R. 7-15.
27         IT IS ORDERED THAT Plaintiff’s motion for leave to file a First Amended
28   Complaint is DENIED WITHOUT PREJUDICE to re-filing a motion for leave to amend
 1   consistent with the guidance in the Magistrate Judge’s Report and Recommendation and
 2   without prejudice upon an appropriate showing, to refiling a motion to seek leave to add a
 3   claim under Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658 (1978), or
 4   for supervisory liability.
 5   DATED: May 21, 2021
 6
 7
                                                  CHRISTINA A. SNYDER
 8                                                UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
